DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/25/2020. This action also highlights what was discussed in the 11/25/2020 interview. In this action claim(s) 1, 3-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US Pub. No. 20170177414) and Newburn et al. (US Pub. No. 20170177414) in further view of Cooper et al. (US Pub. No. 20110196866).  The Shreter reference has been added to address the use of partitioning rule in conjunction with the container.
The action has been made non-final in order to provide the applicant with an opportunity to respond to the new 103 rejection and also to address the issues/concerns raised by the Office in the Remarks section below. 
Remarks
Applicant-initiated interview held on 11/25/2020
In the request for reconsideration filed 11/25/2020 applicant has not included everything that was discussed in the 11/25/2020 interview. The following remarks are added to clarify what was discussed. 
(1) The 11/25/2020 interview was applicant-initiated and the applicant specifically requested that the SPE participate. The SPE did participate in the interview. 
(2) No agreement was reached in 12/22/2020 interview.

(4) During the interview applicant pointed to Fig. 3 and 11 of applicant’s disclosure as depicting the invention. The SPE indicated that given the broadest reasonable interpretation (BRI), a person having ordinary skill in the art (PHOSITA) would not read all the elements of Fig. 3 and 11 in claim 1. 
(5) The examiner and SPE pointed to applicant’s disclosure, paragraph [0087] as being relevant (see below), however, the applicant focused on what the applied references teach, instead of 

What are the relevant portions of disclosure to help a person having ordinary skill in the art (PHOSITA) understand  the invention?
 Applicant’s disclosure, paragraphs [0024] (copied below for convenience) and [0087] are helpful to understand the invention:
[0024] In contrast to conventional techniques, techniques and mechanisms described herein provide for flexible and dynamic partitioning of dynamic-schema and/or multi-tenant database tables.  According to various embodiments, one or more specified clustering (i.e. partitioning) criteria may vary by organization, database object, and time.  The criteria may be reduced to a string or integer value that is computed by means of goal seeking with the goal being to find a value such that a generic partitioning on this value would yield the data container of interest.  A row may be assigned to the data container at the time of a write (e.g., an insert or update operation).  Accordingly, the data container mapping criteria may be evaluated for a database table entry write request.  The evaluation may yield an integer or string value, which the system has predetermined will yield the data container of interest, for instance when the database system invokes its internal mapping function.  Such techniques may also be used to overcome the limitations that a database back end may impose on the type, depth, complexity, and online evolvability of the partitioning criteria. 

[0087] At 408, one or more partition rules corresponding with the data object definition are identified.  According to various embodiments, the one or more partition rules may be identified by using the organization identifier and the object identifier to query the partition rule table 360.  As discussed with respect to FIG. 3, the partition rule entry retrieved from the partition rule table 360 includes a rule that identifies a partition key to use for the database entry based on one or more values to be stored in the database entry fields.  Because an object may be associated with multiple partitions, more than one partition rule may be retrieved.  For example, a customer object may be associated with one rule specifying that customers objects having a value for field_252 (i.e. customer size) of between 500 and 1000 employees are to be stored in partition 35232 and another rule specifying that customers objects having a value for field_252 (i.e. customer size) of between 1000 and 2000 employees are to be stored in partition 24843. 

As depicted above, the invention appears to be flexible and dynamic partitioning of dynamic-schema and/or multi-tenant database tables by , “ yield(ing) an integer or string value, ….. to yield the data container of interest”

What has been claimed:
As highlighted below claim 1 applies a partitioning rule to identify a container of interest to determine a second query derived from a first query. 
Claim 1 does not provide the details of how the partitioning rule is applied, much less “ yield(ing) an integer or string value, ….. to yield the data container of interest…” 

Claim 1. A method comprising: 
receiving via a communications interface a request to retrieve data from a database table, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition,  the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules, each partition rule corresponding with a respective data object definition, the request including a first database query identifying one or more characteristics of the data to be retrieved;

applying one or more of the partition rules to the one or more characteristics to identify one or more containers within the database table, each of the one or more partition rules being associated with a designated data object definition, the one or more characteristics identifying the designated data object definition;

determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers; and 

transmitting an instruction to execute the second database query to retrieve the data.

In view of the above, it is noted that there is a gap between what has been described as the invention and what has been claimed.

Examiner’s concerns that are to be addressed by the applicant
The applicant is requested to address the following issues/concerns to advance the prosecution. 
(1) Applicant is requested to include a discussion as to how claim 1 is related to paragraphs [0024] and [0087], Fig. 3 and 11 of his disclosure. Applicant may describe the invention at a high level and then correlate the details claim 1 to the above portions of disclosure. 37 CFR 1.111(c) requires that Applicant's arguments comply with 37 CFR 1.111(c),  clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references
(2)  Applicant is requested to indicate if he is relaying on any features described in paragraphs [0024] and [0087], Fig. 3 and 11 of his disclosure and if those features (at least the “partition key”) are clearly incorporated in the claims. Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
(3) Applicant is advised to provide his characterization of the references applied and review each of the references in its entirety. Since the rejection is under 35 USC 103, applicant is requested to include a discussion considering the references in combination, and without arguing against the references individually, and/or attacking references individually where the rejections are applied in combination.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

It is noted that applicant’s next submission will be considered non-responsive if all issues raised in this action are not addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US Pub. No. 20190012105) and Newburn et al. (US Pub. No. 20170177414) in further view of Cooper et al. (US Pub. No. 20110196866).
With respect to claim 1, Schreter teaches a method comprising:

However, Newburn et al. teaches receiving via a communications interface a request to retrieve data from a database table (See Paragraph 62 “datasets (e.g., files or database tables)”), the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition (See Paragraph 83 “configuration object 
applying one or more of the partition rules to the one or more characteristics to identify one or more containers within the database table, each of the one or more partition rules being associated with a designated data object definition, the one or more characteristics identifying the designated data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Schreter as modified by Newburn et al. does not disclose determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers.
However, Cooper et al. teaches determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of 

transmitting an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  


The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 3, Cooper teaches the method recited in claim 1, wherein the second database query is configured to conduct a full scan of the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 4, Cooper teaches the method recited in claim 1, wherein the second database query is configured to employ an index that is local to a designated one of the identified one or more containers (See Paragraph 5 “The intermediary server retrieves data from the portion of the native table corresponding to the logical table using the second query. The data is returned to the client in a response which appears to answer the first query directed to the logical table”). 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 5, Cooper teaches the method recited in claim 1, wherein the first database query and the second database query are expressed in different query languages (See Paragraph “Clients use conventional database access techniques to interact with segments, such as Structured Query Language (SQL), XQuery, or Datalog queries”). 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 6, Cooper teaches the method recited in claim 1, the method further comprising: querying a global index table based on the one or more characteristics, the global index table including a global index that spans the database (See 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 7, Newburn et al. teaches the method recited in claim 1, wherein a designated one of the one or more partition rules is associated with a designated data object definition and is formulated as a Boolean expression over one or more data fields (See Paragraph 61 “variety pf partition rules” & Paragraph 39 “work units may need to be distributed to servers in a content-dependent manner, such as a partitioning rule that assigns partitions based on a key value within a key field of a record”). 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 8, Cooper teaches the method recited in claim 7, wherein the designated data object definition identifies a respective data type for each of the data fields (See Paragraph 22 “support multiple data types and values”). 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 9, Newburn et al. teaches the method recited in claim 8, wherein the designated partition rule can be applied to the one or more data fields without accessing the designated data object definition (See Paragraph 61 “variety pf partition rules” & Paragraph 39 “work units may need to be distributed to servers in a content-dependent manner, 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 9, Cooper teaches the method recited in claim 1, wherein a designated one of the one or more partition rules includes a partition key, and wherein the partition key corresponds to a designated container identifier associated with a designated one of the identified one or more containers (See Paragraph 19 “unique key translation features only allows clients to access their own segments, preventing data leaks and corruption”). 

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 10.  Regarding claim 11, Cooper teaches the method recited in claim 10, wherein applying a designated function to the partition key yields the designated container, the designated function selected from the group consisting of: a hash function and an identity function (Paragraph 29 “key may be formed by computing a hash or other function on some or all of the constituent parts”). 

With respect to claim 13, Schreter teaches a database system implemented using a server system, the database system comprising:


However, Newburn et al. teaches receiving via a communications interface a request to retrieve data from a database table (See Paragraph 62 “datasets (e.g., files or database tables)”), the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition (See Paragraph 83 “configuration object 
applying one or more of the partition rules to the one or more characteristics to identify one or more containers within the database table, each of the one or more partition rules being associated with a designated data object definition, the one or more characteristics identifying the designated data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Schreter as modified by Newburn et al. does not disclose determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers.
However, Cooper et al. teaches determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”); and 

transmitting an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 3, because claim 15 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 4, because claim 16 is substantially equivalent to claim 4.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 5, because claim 17 is substantially equivalent to claim 5.



With respect to claim 19, Schreter teaches a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising:

receiving via a communications interface a request to retrieve data from a database table, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition (See Paragraph 83 “configuration object databases”), the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules, each partition rule corresponding with a respective data object definition, the request including a first database query (See Paragraph 8 “query”) identifying one or more characteristics of the data to be retrieved (See Paragraph 8 “the execution of the query can further include locating the container object based at least on an identifier of the first tenant and an identifier of the data container” & Paragraph 59 “It should be appreciated that at least some of the objects included in the topology 190 may be subject to change and/or becoming stale.  For example, any object that is associated with a data partition (e.g., the home object 195C, the container object 195I, the partition map 
However, Newburn et al. teaches receiving via a communications interface a request to retrieve data from a database table (See Paragraph 62 “datasets (e.g., files or database tables)”), the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition (See Paragraph 83 “configuration object databases”), the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules, each partition rule corresponding with a respective data object definition, the request including a first database query;
applying one or more of the partition rules to the one or more characteristics to identify one or more containers within the database table, each of the one or more partition rules being associated with a designated data object definition, the one or more characteristics identifying the designated data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

However, Cooper et al. teaches determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”); and 
transmitting an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Schreter (topology management) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  


(s) 2, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US Pub. No. 20170177414) and Newburn et al. (US Pub. No. 20170177414) and Cooper et al. (US Pub. No. 20110196866) in further view of McShane (US Pub. No. 20160098448).

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 2, Schreter as modified by Newburn et al. and Cooper does not disclose wherein determining the second database query involves determining a respective computing cost estimate of each of a plurality of alternative database queries including the second database query.
However, McShane teaches the method recited in claim 1, wherein determining the second database query involves determining a respective computing cost estimate of each of a plurality of alternative database queries including the second database query (See Paragraph 20 “query evaluation engine 112 determines expected performance for alternative queries multiple times. In such examples, an average or other combination of the individual determinations of expected performance can be used to represent expected performance”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Cooper (data partitioning) and Duan et al. (dynamic data partitioning) with McShane. (dynamic database query efficiency)  This would have facilitated database querying.  See Mcshane Paragraph (s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: dynamic database querying.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 2, because claim 14 is substantially equivalent to claim 2.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 2, because claim 20 is substantially equivalent to claim 2.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US Pub. No. 20170177414) and Newburn et al. (US Pub. No. 20170177414) and Cooper et al. (US Pub. No. 20110196866) in further view of Cole et al. (US Patent No. 10031935).

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 12, Schreter as modified by Newburn et al. and Cooper does not disclose wherein the database table resides within a multi-tenant database system, and wherein the database table stores data associated with a plurality of tenant organizations, and wherein the one or more partition rules are specific to a designated one of the tenant organizations.
However, teaches the method recited in claim 1, wherein the database table resides within a multi-tenant database system, and wherein the database table stores data associated with a plurality of tenant organizations, and wherein the one or more partition rules are specific to a designated one of the tenant organizations (See Column 18 Lines 1-9 “In one embodiment 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Cooper (data partitioning) and Duan et al. (dynamic data partitioning) with Cole et al. (load balancing).  This would have facilitated dynamic data partitioning.  See Cole et al. Column 1 Lines 6-42.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  The close relation between both of the references highly suggest an expectation of success.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190004863 is directed to Independent HASH-BASED PARTITIONING SYSTEM [0044] The hash-based partitioning system may support configuration settings for certain variables in the hash-based partitioning system. Some configuration settings may be associated with load balancing rules or dynamic configuration. Some example configuration settings include current hash algorithm: per-tenant and per-account settings; number of IOPS per partition: per-tenant and per-account settings; single partition key IOPS throttling limit: per-tenant and per-account settings; table size throttling threshold: per-tenant and per-account 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154